139 S.W.3d 179 (2004)
STATE of Missouri, Respondent,
v.
Daniel B. RANDOLPH, Appellant.
No. WD 62565.
Missouri Court of Appeals, Western District.
June 1, 2004.
Motion for Rehearing and/or Transfer Denied July 27, 2004.
Kim Searfoss, Boonville, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Andrea Kaye Spillars, Leslie McNamara, Office of Attorney General, Jefferson City, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, RONALD R. HOLLIGER, Judge, and LISA WHITE HARDWICK, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2004.

ORDER
Daniel Randolph appeals the circuit court's judgment convicting him of possession of a controlled substance. We affirm. Rule 30.25(b).